DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1st, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification have overcome every objection previously set forth in the Non-Final Office Action mailed March 1st, 2021. 
Response to Arguments
Applicant’s arguments, see pages 11-19, filed June 1st, 2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kosaka (JP 2015097637).
Applicant's arguments, see page 10 filed June 1st, 2021 with respect to the rejection of claim 18 under 35 USC 112 have been fully considered but they are not persuasive. Applicant’s amendment to the claim does resolve the fundamental lack of a structure or mechanism capable of performing the claimed change between two configurations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 recites the limitation "the expandable conduit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the mechanism whereby the expandable conduit is adjusted from the first configuration to the second configuration. Claim 18 will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
Claim 1-3, 8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell (U.S. Patent Publication No. 20150135474), in view of Kosaka (JP 2015097637).
Regarding claim 1, Gidwell teaches a reconfigurable surface cleaning apparatus comprising: 
(a) a floor cleaning unit comprising a surface cleaning head (104), an upper section (106) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet (air flow path goes from surface cleaning head 104 to wand 106 via unlabeled outlet, see Gidwell, paragraphs [0038]-[0039]), the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 106 mounted to surface cleaning head 104 such that it can pivot between upright position and inclined position, see Gidwell, paragraph [0039], fig. 3 and fig. 4), the upper section comprising a rigid wand (106), the floor cleaning unit air flow path including the rigid wand, the rigid wand having an air outlet (air flow path 
(b) a hand vacuum cleaner comprising an energy storage member (power source can be batteries, see Gidwell, paragraph [0037]) and a hand vacuum cleaner air flow path extending from a hand vacuum cleaner dirty air inlet (air inlet 146) to a hand vacuum cleaner air outlet (clean air outlet 148), the hand vacuum cleaner air flow path including an air treatment member (cyclone chamber 166), a suction motor (162), an inlet conduit (146) extending from the hand vacuum cleaner dirty air inlet to an air inlet (186) of the air treatment member and a downstream portion extending from the air treatment member to the hand vacuum cleaner air outlet (air flow path extends between dirty air inlet 146 and clean air outlet 148 with air treatment member 150 between them, Gidwell, see paragraph [0045] and fig. 9), wherein the hand vacuum cleaner is removably mountable to the rigid wand (connector 154 configured to detachably connect to wand 106, see Gidwell, paragraph [0046]), 
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the wand is connected to the hand vacuum cleaner and the reconfigurable surface cleaning apparatus is operated using the energy storage member, and an above floor cleaning mode in which the hand vacuum cleaner is disconnected from air flow with the rigid wand and operated using the energy storage member, 
Gidwell does not teach that the rigid wand extends through the inlet conduit such that an outlet port of the rigid wand is positioned at the air inlet of the air treatment member or that a cross-sectional area of a flow area of the rigid wand in a plane transverse to a direction of air flow through the rigid wand is less than a cross-sectional area of a flow area of the inlet conduit in a plane transverse to a direction of air flow through the inlet conduit, and wherein a velocity of air traveling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the inlet conduit in the above 
However, Kosaka teaches a cleaner having a rigid wand wherein the rigid wand extends into the cleaner such that the outlet port of the rigid wand is positioned at an air inlet of the air treatment member (rear end of nozzle 3/wand 32 extends through front opening 20 and into dust collection part 4, see Kosaka fig. 4) and such that the cross-sectional area of the wand is less than a cross-sectional area of a flow area of the inlet conduit (wand 32 is narrower than front opening 20, see Kosaka fig. 2 and fig. 4). Integrating the teachings of a narrow wand mounted by inserting it into the cleaner as taught by Kosaka would lead to a cleaner wherein a velocity of air traveling through the rigid wand in the floor cleaning mode (with wand inserted) is greater than a velocity of air through the inlet conduit in the above floor cleaning mode (without a wand) when a first power level is provided to the suction motor in both the floor cleaning mode and in the above floor cleaning mode, because reducing cross sectional flow area is known to increase flow velocity, so for a constant power level, the smaller cross-sectional area of the flow area of the wand would result in a greater air velocity than that through the larger cross-sectional area of the nozzle. 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of a female connector of Kosaka with the device of Gidwell, as doing so represents the simple substitution of one known element (the insertion-based connector of Kosaka) for another (the connector of Gidwell) according to known methods to yield predictable results.

Regarding claim 2, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1. Gidwell additionally teaches that the dirty air inlet of the hand vacuum cleaner is removably mountable to the air outlet of the rigid wand (inlet of cleaner 102 is detachably connected to the upper end of wand 106, see Gidwell, paragraph [0041] and fig. 2).

Regarding claim 3, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1. Gidwell additionally teaches that the hand vacuum cleaner further comprises a handle and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head (Hand vacuum cleaner includes handle 144 and is connected in a way that would allow for it to steer the surface cleaning head, see Gidwell, paragraph [0059] and fig. 3).

Regarding claim 8, Gidwell teaches a reconfigurable surface cleaning apparatus comprising:
(a) a floor cleaning unit comprising a surface cleaning head (cleaning head 104, see Gidwell, fig. 2 and paragraph [0042]), an upper section (wand 106, see Gidwell, paragraph [0039] and fig. 3) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet (air flow path between dirty air inlet and outlet at end of support structure, see Gidwell, paragraph [0004]), the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 106 mounted to surface cleaning head 104 such that it can pivot between upright position and inclined position, see Gidwell, paragraph [0039], fig. 3 and fig. 4), the floor cleaning unit air flow path including an upflow portion extending to the floor cleaning unit air outlet (upflow portion in wand 106, extending to outlet at cleaning unit 102, see Gidwell, paragraph [0040]); and 
(b) a portable cleaning unit removably mountable to the floor cleaning unit, the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet to a portable cleaning unit air outlet (flow path extending from dirty air inlet 146 to clean air outlet 146, see Gidwell, paragraph [0045] and fig. 7), the portable cleaning unit air flow path including an air treatment member (air treatment member 150, see Gidwell, paragraph [0045] and fig. 
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the portable cleaning unit is mounted to the floor cleaning unit and an above floor cleaning mode in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit (cleaning unit 102 is capable of operating in above floor cleaning mode as hand carryable form or attached to cleaning head for floor cleaning mode, see Gidwell, fig. 1 and fig. 2).
Gidwell does not teach a mounting method in which the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path to an air inlet of the air treatment member, or that a cross-sectional area of the upflow portion in a plane transverse to a direction of air flow through the upflow portion is less than a cross sectional area of the upstream portion in a plane transverse to a direction of air flow through the upstream portion.
However, Kosaka teaches a cleaner having a floor cleaning mode in which the upflow portion of the wand is inserted through the upstream portion of the portable cleaning unit air flow path to an air inlet of the air treatment member (rear end wand 32 extends through front opening 20 and into dust collection part 4, see Kosaka fig. 2 and fig. 4) and such that the cross-sectional area of the wand is less than a cross-sectional area of a flow area of the inlet conduit (wand 32 is narrower than front opening 20, see Kosaka fig. 2 and fig. 4). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of the female connector of Kosaka with the device of Gidwell, as doing so represents the simple 

Regarding claim 13, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 8. Gidwell further teaches that the portable cleaning unit further comprises an energy storage member and the hand vacuum cleaner is operated using the energy storage member in the portable cleaning mode (cleaner capable of being powered by on-board energy storage device such as batteries, see Gidwell, paragraph [0037]).

Regarding claim 14, Gidwell teaches a reconfigurable surface cleaning apparatus comprising: 
a portable cleaning unit (cleaner 102, see Gidwell, fig. 2 and paragraph [0038]); and a floor cleaning unit having a surface cleaning head (cleaning head 104, see Gidwell, fig. 2 and paragraph [0042]); the reconfigurable surface cleaning apparatus being operable in a floor cleaning mode and an above floor cleaning mode(cleaning unit 102 is capable of operating in above floor cleaning mode as hand carryable form or attached to cleaning head for floor cleaning mode, see Gidwell, fig. 1 and fig. 2), wherein: 
(a) in the floor cleaning mode, the portable cleaning unit is in air flow communication with a dirty air inlet of the surface cleaning head via a first conduit (cleaning unit 102 is in air flow communication with dirty air inlet of cleaning head 104 via wand 106, see Gidwell, paragraph [0040], fig. 1 and fig. 2), the first conduit having a downstream portion that has a first cross-sectional area in a plane transverse to the direction of air flow through the downstream portion (wand 106 is downstream from the cleaning head, is in the airflow path between cleaning head 104 and cleaning device 102, and consequently has a cross-sectional area in a plane transverse to the air flow, see Gidwell, fig. 1 and fig. 2); and, 

Gidwell does not teach that the second cross-sectional area is greater than the first cross-sectional area and, in the above floor cleaning mode, the downstream portion having the first cross-sectional area extends to an air treatment member of the portable cleaning unit.
However, Kosaka teaches a cleaner wherein the second cross-sectional area (of front opening 20) is greater than the first cross sectional area (of rigid wand 20) and, in the above floor cleaning mode, the downstream portion having the first cross-sectional area extends to an air treatment member of the portable cleaning unit (rear end wand 32 extends through front opening 20 and into dust collection part 4, see Kosaka fig. 2 and fig. 4). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of the female connector of Kosaka with the device of Gidwell, as doing so represents the simple substitution of one known element (the insertion-based connector of Kosaka) for another (the connector of Gidwell) according to known methods to yield predictable results.

Regarding claim 15, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 14. Gidwell further teaches that the second conduit is a portable cleaning unit air inlet conduit (second conduit 154 is inlet conduit for portable air cleaner unit 102, see Gidwell, fig. 7 and paragraph [0045]).

Regarding claim 16, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 14. Gidwell further teaches that the downstream portion comprises an up flow duct (downstream portion 106 is up flow duct from cleaner head 104 to cleaner 102, see Gidwell, fig.1 and fig. 2).

Regarding claim 17, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that the downstream portion extends to an outlet of an air flow path extending through the floor cleaning unit (downstream portion 106 extends to outlet 134 of cleaning head 104, see Gidwell, fig. 3).

Regarding claim 18, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that wand 106 may be replaced with a combination of a structural member and a non-rigid air conduit such as a hose (see paragraph [0038]). A person having ordinary skill in the art would understand that stretching or applying various degrees of suction to such a hose would cause it to shift between a first configuration having a first cross-sectional area and a second configuration having a second cross-sectional area.  Consequently, Gidwell teaches a flexible conduit capable of being adjustable from a first configuration in which the expandable conduit has the first cross-sectional area and comprises the first conduit, to a second configuration in which the expandable conduit has the second cross-sectional area and comprises the second conduit. 

Regarding claim 19, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that the first conduit is removably receivable in the .

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell in view of Kosaka as applied to claims 1 and 8 above, and further in view of Beskow et al. (U.S. Patent Publication No. 2008004883), hereinafter Beskow.
Regarding claim 4, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1, but does not teach that the suction motor is operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode.
However, Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Conrad, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).

Regarding claim 5, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the suction motor is operated at a first power level by the energy storage member in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.

It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Gidwell and Kosaka, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).

Regarding claim 9, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the suction motor is operated at the same power level in the floor cleaning mode and in the above floor cleaning mode.
Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Gidwell, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).

claim 10, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.
Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Gidwell, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).

Claims 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell in view of Kosaka as applied to claims 1, 8, and 14 above, and further in view of Bruno et al (U.S. Patent No 6378166), hereinafter Bruno.
Regarding claim 6, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the cross-sectional area of the inlet conduit is at least 25% greater than the cross-sectional area of the rigid wand. Kosaka teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Kosaka fig. 4), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno additionally teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Gidwell and Kosaka, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Regarding claim 11, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the cross-sectional area of the inlet conduit is at least 25% greater than the cross-sectional area of the upflow portion. Kosaka teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Kosaka fig. 4), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and an upflow portion with an area between 0.44 and 0.79 square inches. The ratio between the cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25% see Bruno fig. 1 and col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Gidwell and Kosaka, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
Regarding claim 20, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 16, but does not teach that the cross-sectional area of the second conduit is at least 25% greater than the cross-sectional area of the first conduit.
However, Bruno teaches the use of a second conduit with an area between 1.2 and 1.8 square inches and a first conduit with an area between 0.44 and 0.79 square inches. The ratio between the 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Claims 7 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell in view of Bruno as applied to claims 1 and 8 above, and further in view of Conrad (U.S. Patent Publication 20160174785).
Regarding claim 7, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit.
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see the '785 application, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combination of Gidwell and Kosaka, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 12, Gidwell in view of Kosaka teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the downstream portion has a cross sectional area in a 
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see the'785 application, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combination of Gidwell and Bruno, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (WO 2018036459), Brule et al. (U.S. Patent No. 5771529), Valbona et al. (U.S. Patent No. 3667084), Dimbylow (U.S. Patent No. 10470624), Percy-Raine et al. (U.S. PGPUB 20200214520), Krebs et al. (U.S. PGPUB 20170071426), Tuschiya et al. (JP 2004089241), and two additional references from Kosaka (JP 2014124443 and JP 2015097641) teach various forms of cleaners with an inlet extending at least partly into the body of the cleaner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723